Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 2009/0220708 (see in particular paragraphs 0036, 0037, 0038 and 0058) in view of British Patent 2,259,874 (see page 4) and Kanga 2010/0021842 (see the Abstract; paragraphs 0002 and 0003).
Schmitt and British -874 are applied for reasons of record, the references disclosing the basic claimed method lacking at best a teaching of how the flexographic printing and/or casting plate is made.  Applicant is particularly referred to Schmitt, paragraphs 0036-0037, which teach that the embossed varnish coating is applied to only select areas of the packaging—ie, where the printing exists; paragraph 0038, which clearly teaches that the varnish would be applied by a flexographic printing method; and paragraph 0058, which teaches that the printing would also be formed using flexographic printing.  Hence, the primary reference discloses that both the printing and the varnish coating that is patterned are both applied by flexographic printing methods as instantly claimed.  Of course, as noted in the previous action, the flexographic printing for the varnish would be considered to be flexographic casting as set forth in the instant claims since 
2.Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 2009/0220708 in view of British Patent 2,259,874 and Kanga 2010/0021842 and further in view of Goichman et al (see paragraphs 0057-0062 and Figs. 3a-3c).
Schmitt, British -874 and Kanga are applied for reasons of record as set forth in paragraph 1, supra, the references disclosing essentially the instant method and system 
3.Claims 14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 2009/0220708 in view of British Patent 2,259,874 and Kanga 2010/0021842 and further in view of McLean et al 2007/0218409 (see paragraph 0058). 
 Schmitt, British -874 and Kanga are applied for reasons of record as set forth in paragraph 1, supra, the references disclosing essentially the instant method and system lacking at best a teaching of exactly how the flexographic plates are made.  McLean et al (paragraph 0058) discloses that flexographic printing plates can be formed by injection molding.  Obviously, such a process would require the use of a rigid patterned substrate, normally a steel or metallic insert, which is patterned with the desired negative pattern and placed in an injection mold followed by injecting the material to form the desired product.  This is nothing but conventional in the injection molding art and Official Notice is hereby taken of this.  Given the disclosure of McLean et al and what is known to one of ordinary skill in the art, it is submitted that instant claims 14 and 20 would have been obvious over the combination as applied.  As noted in previous actions, steel is a conventional mold material, is conventionally used as an injection .                    
4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9, 10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9, 10 and 12-19  of copending Application No. 16/027,852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons already set forth in the previous action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9, 10 and 12-20 have been considered but are moot in view of the new grounds of rejection.  
Applicant has amended the independent claims to recite that the images are printed by a flexographic printing plate, that the relief features are formed by a filmless casting process using a flexographic casting plate and that the flexographic printing and/or casting plate are made by a process comprising engraving.  Schmitt and British -
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

        

 /MATHIEU D VARGOT/ Primary Examiner, Art Unit 1742